



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. McIntosh, 2018 ONCA 142

DATE: 20180213

DOCKET: C62883

MacPherson, Huscroft and Trotter JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Shawn D. McIntosh

Appellant

Shawn D. McIntosh, acting in person

Grace Choi, for the respondent

Erika Chozik, duty counsel

Heard: February 6, 2018

On appeal from the conviction entered on April 29, 2016
    and the sentence imposed on March 29, 2016 by Justice Richard T. Knott of the Ontario
    Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

The appellant was charged with criminal
    harassment, breach of recognizance (x2) and point a firearm. The appellant pled
    guilty to all offences except pointing a firearm.

[2]

The appellant testified. He was disbelieved. The
    trial judge found that the evidence established guilt beyond a reasonable
    doubt.

[3]

There is no basis to disturb the trial judges
    conclusions. The appellant raised concerns about how his trial was conducted. He
    complains that there was no territorial jurisdiction established to conduct his
    trial. We disagree. The appellant complains that the trial judge misused his
    criminal record. Again, we disagree, but in any event, it had no impact on the
    ultimate result. Finally, we disagree that the trial judge erred in how he
    assessed the victims credibility. The appeal from conviction is dismissed.

[4]

The appellant seeks a one-month reduction in his
    sentence so that he can complete the remaining weeks of his time in a provincial
    institution. There is no basis to make this adjustment when he is so close to
    being released. We also note that the appellant is being held until his warrant
    expiry date. We would not interfere with this process. The appeal from sentence
    is dismissed.


